OPINION OP THE COURT BY
PERRY, J.
This is an action of assumpsit for $32 for professional services rendered by plaintiffs assignor, a physician and surgeon, to the defendant at the latter’s request. The trial court, sitting without a jury, found for the plaintiff and judgment was entered accordingly. The only assignment of error- relied upon is that the decision and the judgment are unsupported by evidence.
The plaintiff in error, defendant in the action, obtained from the physician treatment for injuries received' in an accident. The main issue of fact in the trial court was whether, in the admitted absence of an express contract, the circumstances under which the services were rendered were such as to create an obligation on defendant’s part to pay for them or, in other words, to give rise to the legal implication that he promised to pay. Upon this point both the physician and the defendant gave testimony, the defendant’s claim being that the obligation to pay devolved upon an accident insurance company which had issued a policy to him. The (evidence was conflicting and the trial court in ordering judgment for the plaintiff declared that it did so Relieving and giving more credence to the evidence of the plaintiff than to the evidence of the defendant.” The *539physician’s testimony was sufficient to support the finding of an implied promise. He testified that the defendant called at his office on thirteen days for treatment and received it, that no discussion was ever had between them as to who would pay for the services, that, while he, the doctor, was employed by the insurance company to make examinations of injured persons and to report to the company the extent of the injuries, it was not a part of his duty as representative of the company to treat the claimant’s injuries and that he did not inform the defendant that the company -would pay for his treatment. These, it must be presumed, were the facts as found by the court. The ordinary principle applies, that when a person performs services for another on request or when one performs services for another, who accepts the same, the services not being performed under such circumstances as to show that they were intended to be gratuitous, a promise to pay for the services is implied by law.
J. Lightfoot for plaintiff in error.
Thompson, Wilder, Watson & Lymer for defendant in error.
The judgment is affirmed.